Name: Commission Regulation (EC) No 760/1999 of 13 April 1999 amending Regulation (EC) No 575/1999 increasing to 400 000 tonnes the quantity of maize held by the French intervention agency for which a standing invitation to tender for the sale on the internal market has been opened
 Type: Regulation
 Subject Matter: Europe;  European construction;  trade policy;  plant product
 Date Published: nan

 EN Official Journal of the European Communities14. 4. 1999 L 99/3 COMMISSION REGULATION (EC) No 760/1999 of 13 April 1999 amending Regulation (EC) No 575/1999 increasing to 400 000 tonnes the quantity of maize held by the French intervention agency for which a standing invitation to tender for the sale on the internal market has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131/93 (3), as last amended by Regulation (EC) No 39/1999 (4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies; Whereas Commission Regulation (EC) No 575/1999 (5), opened a standing invitation to tender for the sale on the internal market of 200 000 tonnes of maize held by the French intervention agency; whereas France informed the Commission of the intention of its intervention agency to increase by 200 000 tonnes the quantity for which a standing invitation to tender has been opened; whereas the total quantity of maize held by the French interven- tion agency for which a standing invitation to tender for the sale on the internal market has been opened should be increased to 400 000 tonnes; Whereas the last partial invitation to tender pursuant to Commission Regulation (EC) No 575/1999 should be postponed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 575/1999 is hereby amended as follows: 1. Article 1 is replaced by the following: Article 1 The French intervention agency shall issue pursuant to Regulation (EEC) No 2131/93 a standing invitation to tender for the resale on the internal market of 400 000 tonnes of maize held by it.' 2. Article 2(2) is replaced by the following: 2. The final date for the submission of tenders for the last partial invitation to tender shall expire on 12 May 1999.' 3. Article 2(3) is replaced by the following: 3. Tenders must be lodged with the French inter- vention agency at the following address: Office national interprofessionnel des cÃ ©rÃ ©ales 21, avenue Bosquet F-75341 Paris Cedex 07 (Telex: OFICE 20 04 90F/OFIDM 20 36 62F; telefax: 0144 18 20 80).' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 April 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1.7.1992, p. 21. (2) OJ L 126, 24.5.1996, p. 37. (3) OJ L 191, 31.7.1993, p. 76. (4) OJ L 5, 9.1.1999, p. 64. (5) OJ L 72, 18.3.1999, p. 6.